Citation Nr: 1742775	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  15-42 756A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a thyroid disability, including as due to exposure to ionizing radiation.

2.  Entitlement to service connection for a dental disability, including as due to exposure to ionizing radiation, for compensation purposes.

3.  Entitlement to service connection for a right hip disorder, including as due to exposure to ionizing radiation.

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD) and hiatal hernia, including as due to exposure to ionizing radiation.

5.  Entitlement to service connection for cataracts claimed as loss of vision, including as due to exposure to ionizing radiation.

6.  Entitlement to service connection for a kidney disability, including as due to exposure to ionizing radiation.

7.  Entitlement to service connection for hypotonic neurogenic bladder claimed as incontinence, including as due to exposure to ionizing radiation.

8.  Entitlement to service connection for coronary artery disease (CAD), including as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service in the U.S. Army from April 1944 to November 1951.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In April 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference Board hearing.  A transcript of the hearing is of record. 

The issues of entitlement to service connection for a dental disorder (i.e., loss of teeth) for treatment purposes only and service connection for chronic lymphocytic leukemia have been raised by the record, but this issue does not appear to have been adjudicated.  Mays v. Brown, 5 Vet. App. 302, 306 (1993) (a claim for service connection is also considered a claim for VA outpatient dental treatment); see also November 2012 private treatment record (opining that chronic lymphocytic leukemia may also be due to radiation exposure).  Therefore, the Board does not have jurisdiction over them, and they are REFERRED to the RO for any appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. 
§ 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2017).

The issues of entitlement to service connection for: (1) a thyroid disability; 
(2) cataracts claimed as loss of vision; (3) a kidney disability; and (4) hypotonic neurogenic bladder claimed as incontinence are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was exposed to ionizing radiation during service.

2.  The Veteran received routine dental treatment during service.

3.  There was no dental trauma during service.

4.  The Veteran does not have a current right hip disability.

5.  There was no gastrointestinal injury or disease manifested during service.

6.  The current GERD and hiatal hernia were manifested many years after service separation and are not causally or etiologically related to service.  

7.  There was no cardiovascular injury or disease during service.

8.  Chronic symptoms of CAD were not manifested during service.

9.  Symptoms of CAD have not been continuous since service separation and were not manifested to a compensable degree in the year following separation from service. 

10.  The current CAD was manifested many years after service and is not causally or etiologically related to service, to include any event or incident therein.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a dental disability, including as a result of exposure to ionizing radiation, are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311, 3.381, 4.150 (2017). 

2.  The criteria for service connection for a right hip disorder are not met. 
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

3.  The criteria for service connection for GERD and hiatal hernia are not met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2017).

4.  The criteria for service connection for CAD are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In the October 2012 notice letter sent prior to the initial denial of the claims, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claims.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claims, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the VLJ who conducts a hearing (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  At the Board hearing, the VLJ identified the issues on appeal and posed several questions in order to elicit testimony regarding the alleged in-service injury or disease, in-service radiation exposure, and past and current symptoms, diagnoses, and treatment for the claimed disabilities for which he sought service-connected disability benefits.  During the course of the hearing, the VLJ advised the Veteran to submit any medical articles that suggest the possible or likely results of radiation exposure.  In consideration of the foregoing, the Board finds that the duties under 38 C.F.R. § 3.103(c)(2) were met.  

The RO provided the Veteran with a VA examination in September 2013.  The medical examination report includes all relevant findings and medical opinions needed to evaluate fairly the service connection appeal for GERD and hiatal hernia.  The VA examiner considered the history of the claimed disability as provided through interview of the Veteran and review of the record, as well as the Veteran's subjective complaints as it related to the current symptomatology and its effects on daily life and performed a thorough examination; therefore, the VA medical examiner had adequate facts and data regarding the history and condition of the claimed disability when providing the medical opinion.  For these reasons, the Board finds that the medical examination report is adequate, and there is no need for further examination or medical opinion.  

The Veteran has not been provided with VA examinations or medical opinions in connection with the service connection appeals for a right hip disorder and CAD; however, no medical examination or medical opinion is required regarding these issues.  As explained below, the weight of the evidence demonstrates no in-service cardiovascular injury or disease, no chronic symptoms of CAD during service, no continuous symptoms of CAD since service, and no CAD manifested to a compensable degree within one year of service.  The weight of the evidence also demonstrates no current right hip disability and no CAD until many years after service.  CAD is not a radiogenic disease by VA regulation, and the record does not include competent evidence suggesting a link between CAD and radiation exposure.  As there is no in-service injury or disease to which current disabilities could be related, a medical examination or medical opinion would not help substantiate the appeals because any purported opinion would necessarily be based upon an inaccurate factual assumption that there was some in-service injury or disease to which the current disability was related.  For this reason, the Board does not find that further development or medical opinion is necessary.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual basis is of no probative value); see also Coburn v. Nicholson, 19 Vet. App. 427, 432-433 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2006). 

Also, the Veteran has not been provided with a VA dental examination or medical (dental) opinion in this case; however, the evidence demonstrates no dental trauma during service, and no impairment to the mandible, loss of a portion of the ramus, or loss of a portion of the maxilla.  Because the evidence shows no in-service injury or disability for which service connection may be granted, the Board finds that no VA dental examination or VA medical (dental) opinion is needed in this particular case.  See Bardwell, 24 Vet. App. at 40.

The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed, and no further development is required.  

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran is currently diagnosed with GERD, hiatal hernia, and CAD.  As explained below, there is no current diagnosis for a right hip disability.  GERD and hiatal hernia are not "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. 
§ 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable for those diagnoses.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

CAD is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable regarding this issue.  Walker, 708 F.3d 1331.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  	

In addition the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases such as CAD become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways.  See Hilkert v. West, 12 Vet. App. 145 (1999); aff'd, 232 F.3d 908 (Fed. Cir. 2000).  First, there are diseases that are presumptively service connected in "radiation-exposed veterans" under 38 U.S.C.A. § 1112 (c) (West 2014) and 38 C.F.R. § 3.309 (d) (2017).  Second, service connection can be established under 38 C.F.R. § 3.303 (d) (2017) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311  (2017), if the condition at issue is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. § 3.303 (d) by showing that the disease was incurred during service or was aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  As directed by Combee, VA must not only determine whether a veteran has a disability recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether the disability is otherwise the result of in-service exposure.  In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation of a current disease by in-service exposure.  Diseases presumptively service connected for radiation-exposed veterans under the provisions of 38 U.S.C.A. § 1112 (c) and 38 C.F.R. § 3.309 (d)(2) do not include the tooth removal/missing teeth, GERD/hiatal hernia, and coronary artery disease.  

Service Connection Analysis for a Dental Disability for Compensation Purposes

At the Board hearing, the Veteran testified that he lost four upper front teeth during service and believes that the tooth loss was a result of exposure to ionizing radiation.  He seeks service connection for a dental disability for compensation purposes on this basis. 

Compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis, but not periodontal disease.  Otherwise, a veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purpose of receiving VA outpatient dental services and treatment, if certain criteria are met.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161.

After review of the lay and medical evidence of record, the Board finds that the evidence shows that tooth loss was not causally or etiologically related to service.  The service treatment and dental records, which are complete, are absent of any complaint of, diagnosis of, or treatment for dental trauma during service.  At the March 1944 service entrance examination, all upper front teeth were present, and the Veteran was noted to have dental caries that was not disabling.  During service, the four front upper teeth (i.e., Tooth 7, Tooth 8, Tooth 9, and Tooth 10) were extracted due to dental caries and periodontal disease.  See Stedman's Medical Dictionary 145600 (November 2014) (defining dental caries as a localized, progressively destructive disease of the teeth that starts at the external surface (usually the enamel) with the apparent dissolution of the inorganic components by organic acids that are produced in immediate proximity to the tooth by the enzymatic action of masses of microorganisms (in the bacterial plaque) on carbohydrates; the initial demineralization is followed by an enzymatic destruction of the protein matrix with subsequent cavitation and direct bacterial invasion; in the dentin, demineralization of the walls of the tubules is followed by bacterial invasion and destruction of the organic matrix).  At the November 1951 service separation examination, Tooth 7, Tooth 8, Tooth 9, and Tooth 10 were shown to have been replaced by partial upper dentures.  

The Veteran's extracted teeth do not constitute an injury for which compensation may be granted.  See 38 C.F.R. § 3.381 (replaceable missing teeth and periodontal disease are not disabilities for compensation purposes).  "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability . . . in the absence of a proof of present disability there can be no claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Because the evidence does not show loss of teeth due to loss of substance of the body of the maxilla or mandible, where the lost masticatory surface cannot be restored by suitable prosthesis, the Veteran is not shown to have a dental disability subject to compensation under the laws and regulations administered by VA.  Diseases presumptively service connected for radiation-exposed veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d)(2) do not include tooth removal/missing teeth.  Accordingly, the evidence does not establish a service connection claim for which compensation may be granted. 

In sum, evidence shows that the loss of the Veteran's teeth did not result from loss of substance of the body of the maxilla or mandible from trauma or from disease other than periodontal disease (or from caries).  See 38 C.F.R. § 4.150.  As the Veteran has not been diagnosed with a dental disability for which service connection may be granted, the claim for service connection for a dental disability for compensation purposes must be denied as a matter of law.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).


Service Connection Analysis for a Right Hip Disorder

The Veteran contends that he has a current right hip disability due to a right hip injury sustained during service.  At the Board hearing, he testified that he injured the hip in July 1951 at Fort Knox, Kentucky while unloading a transmission off a truck.  He testified that he has experienced recurrent right hip pain since the in-service right hip injury.  In the alternative, he contends that he has a right hip disability due to exposure to ionizing radiation during service.

After review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding of a current right hip disability.  After sustaining a right hip injury in July 1951 and receiving treatment in July and August of 1951, there was no further report, complaint, diagnosis, or treatment for the right hip during service.  At the November 1951 service separation examination, the lower extremities and musculoskeletal system were clinically evaluated as normal.  Post-service treatment records include complaint of right hip pain; however, the symptom was attributed to kidney problems rather than a right hip diagnosis.  At the Board hearing, the Veteran testified that he had not been diagnosed with a right hip disability and that the right hip pain had been attributed to kidney problems.        

The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer, 3 Vet. App. at 225; see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007) (recognizing the disability could arise at any time during the claim); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (recognizing disabilities that occur immediately prior to filing of a claim).  See also Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. West, 239 F.3d 1356, 1361-62 (Fed. Cir. 2001).  Because the overall evidence of record in this case shows no current right hip diagnosis, the preponderance of the evidence is against the appeal, and service connection for a right hip disorder must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.

Service Connection Analysis for GERD and Hiatal Hernia

The Veteran contends that the current GERD and hiatal hernia, which was manifested many years after service, was causally or etiologically related to in-service gastrointestinal symptoms.  In the alternative, he asserts that the current GERD and hiatal hernia were caused by exposure to ionizing radiation during service.   

After review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding of gastrointestinal injury or disease or that GERD and hiatal hernia, to include symptoms related thereto, were manifested during service.  The service treatment records, which are complete, are absent for any complaints, symptoms, findings, diagnoses, or treatment for GERD or hiatal hernia.  The gastrointestinal symptoms manifested during service were attributed to diagnosed acute gastroenteritis, which resolved, with a clinical finding that there was no evidence of hernia.  The Veteran also underwent a tonsillectomy for treatment of chronic tonsillitis manifested during service.  At the November 1951 service separation examination, the abdomen and viscera were clinically evaluated as normal.    

The service treatment records are complete, the gastrointestinal symptoms manifested during service were clinically evaluated and attributed to a diagnosis of gastroenteritis with no evidence of a hernia, and the abdomen and viscera were clinically evaluated as normal at service separation.  In light of the gastrointestinal complaints and symptoms the Veteran reported or sought treatment for during service, the Board finds that GERD and a hiatal hernia are conditions that would have ordinarily been recorded during service; therefore, the lay and medical evidence generated contemporaneous to service is likely to reflect accurately the Veteran's physical condition, is of significant probative value, and provides evidence against a finding of gastrointestinal injury or disease, or GERD or hiatal hernia symptoms during service.  See Buczynski v. Shinseki, 24 Vet. App. 
221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded). 

The Board finds that the weight of the evidence is against finding that GERD and hiatal hernia, which were first manifested many years after service separation, are otherwise causally or etiologically related to service.  At the September 2013 VA examination, the Veteran reported that GERD and hiatal hernia were manifested in 2002, approximately 51 years after service separation.  Together with the absence of evidence of GERD and hiatal hernia symptoms, diagnosis, or treatment during, the approximate 51 year gap between service and the onset of GERD and hiatal hernia is one additional factor that weighs against a finding of service incurrence in this case.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one factor the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and complaint of a claimed disability is one factor to consider as evidence against a claim of service connection). 

The weight of the evidence shows that GERD and hiatal hernia, which were manifested years after service, are not otherwise related to service.  After examination and interview of the Veteran and review of the record, the September 2013 VA examiner opined that it was less likely than not that the GERD and hiatal hernia were related to service.  In support of the medical opinion, the September 2013 VA examiner explained that GERD and hiatal hernia were diagnosed after service in 2002 by a private medical facility and were unrelated to the service.  The September 2013 VA examiner noted that the throat and tonsil symptoms demonstrated during service were self limiting, resolved without sequelae, and were unrelated anatomically to the current gastroesophageal disability.  

The September 2013 VA examiner had accurate facts and data on which to base the medical opinions, and provided sound rationale for the medical opinions; therefore, the Board finds the September 2013 VA medical opinion to be of significant probative value.  There is no competent medical opinion to the contrary of record.  Furthermore, diseases presumptively service connected for radiation-exposed veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d)(2) do not include the current diagnoses of GERD or hiatal hernia.  

The Veteran is competent to report any gastrointestinal symptoms that come to him through the senses; however, as a lay person, he lacks the requisite medical expertise and medical training to attribute any symptoms he experiences to a diagnosed disability other than a simple medical condition capable of lay diagnosis. GERD and hiatal hernia are conditions for which lay evidence is sufficient to establish a diagnosis.  A competent medical diagnosis of GERD, hiatal hernia, or any gastrointestinal disability involves making findings based on history, complaints and symptoms, signs, medical knowledge, and, in some cases, clinical testing results.  Although the Veteran has alleged that he has GERD and a hiatal hernia related to service, he is not competent to diagnose GERD or a hiatal hernia or provide a medical opinion regarding their nexus relationships to service in this particular case when GERD and hiatal hernia were manifested many years after service; therefore, his purported lay opinion is of no probative value and outweighed by the lay and medical evidence showing that GERD and hiatal hernia were manifested after service separation and are otherwise unrelated to service. 

Thus, the weight of the evidence is against a finding that GERD and hiatal hernia were incurred in or were otherwise caused by active service.  In consideration of the 

foregoing, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the appeal of service connection for GERD and hiatal hernia; consequently, the appeal must be denied.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.

Service Connection Analysis for CAD

The Veteran contends that the current CAD manifested many years after service and was caused by exposure to ionizing radiation during service.  He seeks service connection on this basis.  

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding of cardiovascular injury or disease or chronic symptoms of CAD during service.  The service treatment records, which are complete, are absent for any cardiovascular report, complaint, or diagnosis, or treatment for cardiovascular disorder.  At the November 1951 service separation examination, the heart and vascular system were clinically evaluated as normal.  

Because the service treatment records are complete, the Veteran reported and was treated for other medical problems during service such as dislocation of the left elbow in July and August of 1949 and nasopharyngitis and tonsillitis in March 1946 and made no complaint of cardiovascular symptoms, and the heart and vascular system were clinically evaluated during service and at service separation and determined to be normal, the Board finds that cardiovascular injury, cardiovascular disease, and CAD is a condition that would have ordinarily been recorded during service if they had been present; therefore, the lay and medical evidence generated contemporaneous to service, which shows no cardiovascular injury or disease, and no chronic symptoms of CAD during service, is likely to reflect accurately the Veteran's physical condition, so is of significant probative value and provides evidence against a finding of cardiovascular injury, cardiovascular disease, or chronic symptoms of CAD during service.  See Buczynski v. Shinseki, 4 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  As the weight of the evidence demonstrates no cardiovascular injury or disease, or "chronic" symptoms of CAD during service, the criteria for presumptive service connection under 38 C.F.R. 
§ 3.303(b) based on "chronic" symptoms in service are not met.   

The weight of the evidence is against a finding of "continuous" symptoms of CAD since service, including to a compensable degree within one year of service separation.  At the Board hearing, the Veteran testified that he began to experience CAD symptoms manifested by shortness of breath with exercise in the 1960s, approximately 19 years after service separation.  VA treatment records show that the Veteran received private treatment for CAD and reportedly underwent a stent procedure for treatment of CAD in the 1990s, which is approximately 39 years after service.  See December 2013 VA progress note (reporting that stents were placed in the 1990s for treatment of CAD).  Considered together with the evidence of no in-service CAD symptoms and a normal cardiovascular system at service separation, the gap of approximately 19 years between service and the onset of heart disease symptoms is another factor in this case that tends to weigh against a finding of continuous symptoms CAD after service separation.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and evidence of a claimed disability is one factor to consider as evidence against a claim of service connection).  


As the weight of the evidence demonstrates no "continuous" symptoms of CAD since service, including to a compensable degree within the first post-service year, the criteria under 38 C.F.R. § 3.303(b) for presumptive service connection based on "continuous" symptoms of CAD manifested to a degree of ten percent within one year of service separation are not met.  38 C.F.R. §§ 3.307, 3.309.  

The weight of the evidence is against a finding that the current hypertension and heart disability, which were manifested many years after service, are otherwise related to service.  CAD is, by regulation, not a disease for which service connection may be presumed as being the result of exposure to ionizing radiation.  There is no competent medical evidence otherwise linking the Veteran's CAD to service, including to in-service exposure to ionizing radiation during service, to support the theory of direct service connection based on ionizing radiation exposure.

Although the Veteran has asserted his belief that CAD was caused by active service, he is a lay person and, under the particular facts of this case, does not have the requisite medical expertise to render a competent medical opinion in this case regarding the etiology of CAD when the evidence in this case shows no in-service cardiac injury or disease or chronic symptoms of cardiovascular disability, and the onset of CAD occurred many years after service separation.  Such diagnoses and opinions as to relationship involve unseen systems processes and disease processes that are largely unobservable by the five senses of a lay person, involve an understanding of the cardiovascular system, and involve making findings based on medical knowledge and clinical testing results.  Consequently, the Veteran's purported opinion relating CAD to service is of no probative value.  In 

consideration of the foregoing, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against service connection for CAD, so the appeal must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a dental disability, including as due to exposure to ionizing radiation, is denied.

Service connection for a right hip disorder, including as due to exposure to ionizing radiation, is denied.

Service connection for GERD and hiatal hernia, including as due to exposure to ionizing radiation, is denied.

Service connection for CAD, including as due to exposure to ionizing radiation, is denied.


REMAND

Service Connection for a Thyroid Disability and Cataracts

The Veteran seeks service connection for all of the claimed thyroid and cataract disabilities primarily on the bases that they are the result of exposure to ionizing radiation while stationed in Japan between 1945 and 1946.  As a matter of background, the Veteran served in Hiro while stationed in Japan, which is an area considered part of the occupation of Hiroshima because it falls within 10 miles of the city.  Also, a July 2013 Department of Defense letter indicates that the Veteran was exposed to radiation during service in Japan.  

As indicated in this decision, service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways.  In this case, the Veteran has submitted competent medical evidence (i.e., medical articles) indicating a possible nexus relationship between radiation exposure and thyroid disease.  Thus, a remand is warranted for the purposes of completing the mandated development and opinion procedures of 38 C.F.R. 
§ 3.311.

Service Connection for a Kidney Disability and Hypotonic Neurogenic Bladder

The Veteran contends that the current kidney disability and incontinence are related to service, including radiation exposure.  Although the current chronic kidney disease and hypotonic neurogenic bladder are not radiogenic diseases as defined by VA regulation, the evidence shows an in-service kidney injury and competent report of recurrent kidney infections since service; however, no VA examination has been provided.  In consideration thereof, a remand for a VA examination with a medical opinion is warranted.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Undertake the development and procedural actions for radiogenic diseases outlined in 38 C.F.R. § 3.311. Specifically, contact the appropriate office of the Department of Defense, including the DTRA, for dose data pertaining to the Veteran's radiation dose in service based upon occupation of Hiroshima or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946.  

Forward all information pertaining to the Veteran's radiation exposure in service, including the Department of Defense (or DTRA) dose data, to the VA Under Secretary for Health for preparation of a dose estimate, to the extent feasible, based on available methodologies.  (If a specific estimate cannot be made, a range of possible doses should be provided.)

Refer the case to the VA Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. 
§ 3.311(c), who may request an advisory medical opinion from the VA Under Secretary of Health under 38 C.F.R. 
§ 3.311(b), (c)(1).

2.  Then, schedule an appropriate VA examination to assist in determining the nature and etiology of any current kidney disability and any disability manifested by incontinence.  Following a review of all relevant evidence from the record, an interview with the Veteran to obtain a complete medical history (to include any relevant in-service and post-service injuries/diseases), an examination, and any necessary testing, the VA examiner is asked to offer the following opinion:

Is it at least as likely as not (a 50 percent or greater degree of probability) that the (1) kidney disability and 
(2) disability manifested by incontinence began during service or is otherwise causally or etiologically related to active service?

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical principles as applicable to the appeal.

3.  Thereafter, readjudicate the remanded issues.  If any benefits sought on appeal remain denied, provide the Veteran and the representative with a supplemental statement of the case.  Thereafter, return the case to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


